DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-11, drawn to a method for collecting a sample, classified in G01N1/10.
II. Claims 12-20, drawn to a device for collecting a sample, classified in G01N1/04.


The inventions are independent or distinct, each from the other because:
Inventions I and II are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case, the process of Invention I can be performed by an apparatus that does not contain a trigger line and trigger line guide.

Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
-Searching for one invention is a manner that is not likely to result in finding art pertinent to the other invention.
-The inventions require different search; e.g., searching different classes/subclasses or electronic resources, or employing different search queries.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable 

During a telephone conversation with Kyle Eppele on 02/12/2021 a provisional election was made without traverse traverse to prosecute the invention of II, claims 12-20.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 1-11 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.  Claims 12-20 remain pending in the application for examination.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: trigger pole 114 as disclosed in paragraph [0033].  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to 

Specification
The disclosure is objected to because of the following informalities: 
- Paragraph [0042] used the numeral reference “67”.  It should be changed to “167”.
Appropriate correction is required.

Claim Objections
Claim 15 is objected to because of the following informalities:  
- Claim 15 states “one or more substrate”.  It should be written as “one or more substrates”.  

Appropriate correction is required.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13-17 and 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 13 recites the limitation "the center of the pin" in Line 4.  There is insufficient antecedent basis for this limitation in the claim.  For examination purposes, the Examiner will interpret the limitation in question as "a center of the pin".

Claim 14 recites the limitation "the outside surface" in Line 2.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, the Examiner will interpret the limitation in question as "an outside surface".
Claims 15-17 are also rejected due to dependency on claim 14 because claims 15-17 do not cure the deficiencies of claim 14.

Claim 19 recites the limitation "the collection device" in Line 1.  There is insufficient antecedent basis for this limitation in the claim.  It is unclear whether the 
Claim 20 is also rejected due to dependency on claim 19 because claim 20 does not cure the deficiency of claim 19.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12 and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kuhn et al. (DE 4318347; English machine translation provide by the Examiner; “Kuhn”) in view of Blake (US 2,137,128).
Regarding claim 12, Kuhn teaches a device (1; Figures 1-6) for collecting a sample ([0020]) of one or more substrates (Sediment bottom 32; [0012 and 0022]; See Figures 2-3 and 6), comprising: a collection tube (8; Figures 1-3 and 6) having a first 

Kuhn teaches the trigger line configured to be pulled but does not expressly teach that the trigger line is pulled by a user of the device.

However, Blake teaches that the trigger line (31; Figures 1-2) is pulled (Page 2, Column 1, Lines 60-67) by a user (Page 2, Column 1, Lines 60-67) of the device (Figures 1-2; Page 1, Column 1, Lines 30-34).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have Blake’s user pulling/actuating Kuhn’s trigger line in order to manually override or actuate in a secondary manner the triggering of the device in the event that the primary actuating manner fails to execute, thus increasing the operating efficiency and reliability of the device (See Blake Page 2, Column 1, Lines 60-67).



Regarding claim 15, Kuhn teaches wherein when the collection tube (8; Figures 1-3) is submerged ([0022]) into the one or more substrates (32; See Figure 2), and when the stop (6; Figure 2) contacts (Figure 2; [0022]) a sediment-substrate (32; Figure 2; [0022]) of the one or more substrates (32; Figure 2; [0022]), a sample (34; Figure 2; [0022]) of the one or more substrates (32; Figure 2) collects ([0022]) within the collection tube (8; See Figure 2; [0022]), and a force (force applied when elements 23 and 30 are lifted, as shown by the arrows in Figures 3 and 5; [0023]) is applied on the trigger line (23 and 30; Figures 1-5) so that the cap (10) and the footplate (15 and 17) are released (Figures 2 and 3) into respective closed positions (elements 10 and 15/17 are placed into their closed positions as demonstrated in Figure 3 due to the force imparted on element 37 when lifting force is applied to elements 23 and 30 and when the device 1 is lifted from the sediment 32; [0021-0023 and 0027]; See Figures 1-3).

Regarding claim 16, Kuhn teaches wherein the device (1; Figures 1-6) is configured so that when the trigger line (23 and 30; Figures 1-5) is pulled (elements 23 and 30 are lifted, i.e. pulled, once the placement level 6 reaches the surface of the sediment 32; See Figure 2; [0022-0023]) when the stop (6; Figure 2) contacts the sediment-substrate (32; Figure 2), the cap (10) is released into a cap closed position 

Regarding claim 17, Kuhn teaches wherein raising ([0023-0024]) the device (1; Figures 1-3 and 6) out of the sediment-substrate (32; Figures 2 and 3) cause the footplate (15 and 17; Figures 2 and 3) to close (when the second end 16 of the tube 8 clears the sediment bottom 32, the elements 15 and 17 will close the second end 16 due to tensioning of the spring 20; See Figures 2 and 3; [0023-0024]) once the second end (16; Figures 1-3) clears the sediment-substrate (32).

Regarding claim 18, Kuhn teaches a stand (4; Figure 1), wherein the stand (4) allows for sufficient resistance for biasing the cap (10) and footplate (15 and 17) closed (Figure 1 demonstrates the cap 10 and the footplate 15/17 forced open and Figure 4 demonstrates the cap 10 and the footplate 15/17 biased closed; therefore, the stand 4 permits sufficient resistance for biasing the cap 10 and footplate 15/17 closed and opened) when the stand (4) is coupled to the collection tube (8), and configuring the collection tube (8) to be submerged (See Figure 2) into the one or more substrates (32) requires uncoupling the collection tube (8) from the stand (Figure 2 demonstrates that 

Regarding claim 19, Kuhn teaches the device (1) further comprises an arm (See annotated Figure 3) coupled to the footplate (15 and 17; See annotated Figure 3), wherein the arm (See annotated Figure 3) further comprises a mechanism (20; Figures 1-3) operable to maintain the footplate (15 and 17) in the open and closed positions (the tensioning and untensioning of the spring 20 will permit for the elements 15 and 17 to be placed in the open and closed positions; See Figures 1-3; [0024-0025]).  

Regarding claim 20, Kuhn teaches wherein the mechanism (20) comprises a spring (20; Figures 1-3) configured to bias the footplate (15 and 17) closed (relaxing of the spring 20 permits the elements 15 and 17 to be biased to the closed position), a fixed member (See annotated Figure 3) fixedly coupled to the collection tube (8; See Figure 3), and a swinging member (See annotated Figure 3) fixed perpendicularly to the footplate (15 and 17; See Figure 3), and when in the closed position (as seen in Figure 3), a force (compression or tensioning of the spring 20 permits the swinging member to move between the positions shown in Figures 1-3, See annotated Figure 3) compressing the spring (20) allows the swinging member (see annotated Figure 3) to rotate (See Figures 1-3) and the footplate (15 and 17) to be released from the closed position (compression or tensioning of the spring 20 permits the swinging member to move between the positions shown in Figures 1-3 thus allowing the elements 15 and 17 .


    PNG
    media_image1.png
    1020
    1121
    media_image1.png
    Greyscale


Allowable Subject Matter
Claim 13 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

In claim 13, the specific limitations of "wherein the releasable fastener has a hook and pin configuration, wherein the trigger line is attached to the pin, and the trigger line guide is configured to allow a component of the force which is applied to the trigger line to be applied in a direction substantially along the center of the pin" in combination with the remaining limitations as claimed are neither anticipated nor made obvious over the prior art made of record.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY W MEGNA FUENTES whose telephone number is (571)272-6456.  The examiner can normally be reached on M-F: 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on 5712722375.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/ANTHONY W MEGNA FUENTES/           Examiner, Art Unit 2856